IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,780-01


EX PARTE KURT ANDRE MILES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1087429
IN THE 208th DISTRICT COURT FROM HARRIS COUNTY 


 Per curiam.
 
O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of the offense of
aggravated robbery and sentenced to imprisonment for life years. 
	On February 12, 2009, a timely order designating issues was signed by the trial court . The
habeas record has been forwarded to this Court prematurely. We remand this application to Harris
County to allow the trial judge to complete an evidentiary investigation and enter findings of fact and
conclusions of law.
 This application will be held in abeyance until the trial court has resolved the fact issues. 
Given the lengthy delay already present in this case, the issues shall be resolved within 30 days of
this order.  If any continuances are granted, a copy of the order granting the continuance shall be sent
to this Court. A supplemental transcript containing all affidavits and interrogatories or the
transcription of the court reporter's notes from any hearing or deposition, along with the trial court's
supplemental findings of fact and conclusions of law, shall be returned to this Court within 60 days
of the date of this order.  Any extensions of time shall be obtained from this Court. 

Filed: May 11, 2011
Do not publish